internal_revenue_service department of the treasury number release date index number 2511-dollar_figure washington dc person to contact telephone number refer reply to cc psi 4-plr-164160-01 date november re legend father mother son a son b date date state dear this is in response to your letter dated date and prior correspondence requesting rulings concerning the income and gift_tax consequences of the transaction described below the facts and representations submitted are summarized as follows father and mother have two children son a and son b in mother died from alzheimer’s disease father concerned with his own medical situation and desiring a simple and orderly accounting of his affairs deeded his personal_residence residence to his sons while retaining a life_estate in residence prior to the execution of the deed father requested and received an oral promise from his two sons to reconvey the property to father in the event father wanted the residence returned the deed was executed on date in early approximately years later father desired to move to another state and requested a return of residence in order to sell the property son a and b refused shortly thereafter father commenced a lawsuit in state court seeking to create a constructive trust and a reconveyance of the residence to father after opposing father’s law suit the sons under a stipulation of settlement dated date and ordered by the court deeded residence to father plr-164160-01 you have requested rulings that the conveyance of residence from father to sons a and b is not a completed_gift under sec_2511 of the internal_revenue_code and will not be subject_to tax under sec_2501 the reconveyance of the residence from sons a and b to father will not be a gift under sec_2511 and will not be subject_to tax under sec_2501 and the conveyance and reconveyance of residence will not cause father son a or son b to recognize income under sec_61 gift_tax ruling sec_2501 provides for the imposition of a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift of property is complete to the extent the donor has so parted with dominion and control as to leave him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-2 provides in part that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself similarly in 288_us_280 the united_states supreme court held that the federal gift_tax is not aimed at every transfer of the legal_title without consideration such a transfer there would be if the trustees were to hold for_the_use_of the grantor it is aimed at transfers of the title that have the quality of a gift and a gift is not consummate until put beyond recall see also revrul_54_537 1954_2_cb_316 where the right to revest the beneficial title to property transferred in trust by the donor is an incomplete_gift and revrul_74_365 1974_2_cb_324 where the service held a gift_causa_mortis was not a completed_gift because the gift was revocable and the subsequent return of the property did not result in a gift in farano v stephanelli n y s 2d n y app div a father deeded his house and two other properties to his three daughters with an oral agreement that if the father wanted the properties returned the daughters would reconvey the properties to their father the father continued to live in the house six months later the father requested a return of the properties and one of the daughters deeded her interest back to the father the remaining daughters refused and father brought suit on the theory that a constructive trust was created the trial_court found there was no express promise of reconveyance on appeal the court cited the restatement trusts sec_44 and and other authorities that a constructive trust will be imposed if the transfer was procured among other things by fraud or in an abuse of a confidential relationship the case was remanded for a new trial even though the trial_court found no express promise of conveyance to determine whether or not there was a tacit promise or understanding that the properties were to be reconveyed plr-164160-01 in the present case father deeded residence to his sons reserving not only a life_estate but also the power to revest the property in himself there is little doubt under the facts of this case and under state law that father was entitled to a return of residence as such pursuant to a stipulated settlement sons deeded residence to father accordingly we conclude father’s conveyance of residence to sons a and b is not a completed_gift under sec_2511 and will not be subject_to tax under sec_2501 see also sec_25_2511-2 and revrul_54_537 in addition the reconveyance of residence from sons a and b to father is not a gift by son a and son b under sec_2511 and will not be subject_to tax under sec_2501 income_tax ruling sec_61 provides that gross_income means all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that income realized in any form whether in money property or services is gross_income it is well- settled that gross_income as that term is used in sec_61 includes economic gains not covered by any specific statutory exclusion -- even though the same were realized without cost or consideration 348_us_426 345_us_278 281_us_376 in general when a law-abiding taxpayer mistakenly receives income or property in one year which receipt is assailed and found to be invalid in a subsequent year the taxpayer must nonetheless report the amount as gross_income 340_us_590 healy v commissioner supra mistake as to the validity of the recipient’s claim to the property does not permit exception to the requirement of inclusion into the recipient’s gross_income 286_us_417 however in such cases where the court has held that a taxpayer receiving income or property either under a claim or right or through wrongful appropriations must include the value in gross_income the taxpayers has had either actual command over the property taxed or the actual benefit for which tax is paid corliss v bowers supra 38_tc_620 during the entire period after the purported gift of residence was made father continued to use the residence and son a and b never had either actual command or actual benefit from residence son a and b realized no income in any form after they received residence which was determined to be an invalid gift the value of the property is not includible in the gross_income of son a and b moreover in view of the foregoing conclusion the issue of the income_tax treatment upon reconveyance is moot except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in plr-164160-01 material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
